Case 1:20-cv-20475-RNS Document 36 Entered on FLSD Docket 09/09/2020 Page 1 of 2



                              United States District Court
                                        for the
                              Southern District of Florida

   Kelley Reese, Plaintiff,         )
                                    )
   v.                               ) Civil Action No. 20-20475-Civ-Scola
                                    )
   Carnival Corporation, Defendant. )
          Second Order Striking Complaint and Order to Show Cause
         This matter is before the Court upon an independent review of the record.
  This maritime tort action arises from injuries Plaintiff Kelley Reese says she
  sustained when she slipped and fell while a passenger aboard Defendant
  Carnival Corporation’s vessel Dream. (2nd Am. Compl., ECF No. 35.) The Court
  struck Reese’s initial complaint as a shotgun pleading. (Order Striking Compl.,
  ECF No. 3.) Thereafter Reese filed an amended complaint which ballooned from
  twenty-two pages and four counts (Compl., ECF No. 1) to forty-one pages and
  twenty counts (ECF No. 6). Thereafter, the Court granted Carnival’s motion to
  dismiss the amended complaint, agreeing with Carnival that Reese sought to
  apply the incorrect standard of care in a number of her counts. (Order Granting
  Mot. to Dismiss, ECF No. 21.) In that order, the Court ordered Reese to file a
  second amended complaint, consistent with the Court’s order. (Id. at 2.) Reese
  has now filed her second amended complaint. (ECF No. 35.) This latest version
  of the complaint, however, once again, like her initial complaint, is a shotgun
  complaint: (1) it crams multiple, distinct theories of liability into one claim; (2) it
  asserts the same “breaches” that the Court previously identified as “not
  appear[ing] to be based on duties that are even recognized as even being owed”;
  and (3) it presents the same duplicative “breaches” that the Court previously
  identified as redundant. (Order Striking Compl. at 1–2.)
         The Court was surprised to find itself having to explain these basic
  principles to counsel in the first instance. That the Court’s admonishments were
  completely disregarded by counsel thereafter, in the filing of Reese’s second
  amended complaint, is shocking. The Court pointedly alerted Reese to her
  complaint’s shortcoming and clearly warned her that her “failure to comply with
  th[e Court’s] order may result in the dismissal of [her] case with prejudice or
  other appropriate sanctions.” (Id. at 3.) The Court therefore orders Reese and her
  counsel to show cause on or before September 14, 2020, why this case should
  not be dismissed with prejudice and why the Court should not impose monetary
  sanctions for their failure to comply with the Court’s order.
Case 1:20-cv-20475-RNS Document 36 Entered on FLSD Docket 09/09/2020 Page 2 of 2



        In the meantime, for the reasons identified above and more fully explained
  in the Court’s order striking her initial complaint, the Court strikes Reese’s
  second amended complaint (ECF No. 35).
        Done and ordered, in Miami, Florida on September 9, 2020.


                                             Robert N. Scola, Jr.
                                             United States District Judge
